One of the obligees of a bond secured by confession of judgment,, having purchased from the judgment debtor a tract of land covered by the lien of the judgment, and afterwards reconveyed it to a stranger with general warranty, the lien was, by opera*590tion of law, discharged as to the purchasing obligee, but whether it would be discharged as to his co-obligees, doubted.
May 3d, 1882.
Jas. Aldrich, G-. W. Croft, J. P. Carroll, for appellants; Henderson Bros., contra.
2. But all the other lands of the judgment debtor having been subsequently divided out among all the obligees, and notes -interchangeably given and received to equalize shares, and these lands then sold by the sheriff to perfect titles, and bid in by the parties to whom previously allotted respectivel}1, the obligees could not enforce their judgment for the deficiency against the tract sold as above to one of the obligees, as the judgment creditors thereby lost their equity of requiring their co-obligee, who had released the lien upon the tract for which he received full value, to permit them to be made equal, out of the other lands, before he received any more; and therefore they could not then proceed against the stranger-purchaser who held his vendor’s warranty, as by their own consent this vendor (their co-obligee) had received that which should have gone to them. Circuit decree of Wallace, J., in its result, affirmed. Opinion by
Mr. Justice McIver,